—Appeal by the defendant from a judgment of the Supreme Court, Dutchess County (Molea, J.), rendered March 14, 2000, convicting him of robbery in the second degree and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s argument that the Supreme Court did not comply with the procedural requirements of Penal Law § 70.10 *459and CPL 400.20 in adjudicating him a persistent felony offender is unpreserved for appellate review (see People v Hudson, 296 AD2d 510 [2002]; People v Proctor, 176 AD2d 765 [1991], affd 79 NY2d 992 [1992]; People v Martin, 167 AD2d 428 [1990]).
The defendant’s remaining contentions either are unpreserved for appellate review or without merit. Prudenti, P.J., Altman, Smith and Adams, JJ., concur.